DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/18/2022 has been entered and claims 2-4, 6, 9-11 and 13 are cancelled, thus claims 1, 5, 7-8, 12 and 14-16 are currently pending in this application. 
Allowable Subject Matter
Claims 1, 5, 7-8, 12 and 14-16 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising a display panel and a display panel wherein “the color filter substrate comprises a light shielding region, the light shielding region is provided with only one black matrix layer, the black matrix layer comprises a black matrix, the black matrix including a plurality of black matrix units, the black matrix units comprise side walls extending through a whole thickness of the black matrix layer, and the side walls of all the black matrix units in the black matrix are each arranged at an inclined angles” in combination with the limitation wherein “the inclined grooves are each filled with scattering particles, the scattering particles are colorless and transparent and are made of SiO2 or TiO, and the inclined angles range from 10° to 45°” as recited in claims 1 and 8; and  	a manufacturing method of a display panel comprising “forming only one black matrix layer on the encapsulation layer, wherein the black matrix layer comprises a black matrix, the black matrix comprises a plurality of black matrix units; and processing side walls of all the black matrix units in the black matrix to obtain the black matrix units comprising side walls each arranged at an inclined angle and extending through a
whole thickness of the black matrix layer” in combination with the limitation wherein “the inclined grooves are each filled with scattering particles, the scattering particles are colorless and transparent and are made of SiO2; or TiO, and the inclined angles range from 10° to 45°” as recited in claim 15.
 	Claims 5, 7, 12, 14 and 16 are also allowed for further limiting and depending upon allowed claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892